Pose Y (sheet, UMC GA Sf Ls -
717-cv-03363 Docuney tao F) ted WET COue7l™ Cx KE, a

| etpn) ; ‘er Cac |

OEE oo" Nucl Bete

pee T ZS
fllle S07, (i V1Z0¢
Corce Das Morbo 25, £548
Thc [dilector i 6 Gye >
[d</ hitecle co te tr |
ot, DEC - 1 2020
CakB YF -CV- O83 ik Brady, Clrkot cour goutami
[f-17-633¢5 _ ;
/ oe DEG- 2
J4 me bu AY 4 miler David J. Bradley, Clery. ...:

Mheaek 2I5%. $80 aniiro fo0? Mebeas Loa fed
P° fear St, tady at ho fled Oren tf

en bdtuden Ke Cut 46 Lonel Gut Tels ports Of Laude
wi fit fart os tg fac! out LF ove Ldhin Ay fuperS gr Sle
NfY- 6 byw Lt Needed! (att be obtehned L Ben 0 gel X/
Adel Dh hymatior (ow he unit “bree Neve beltcl6 KA
Fouts prvbly uc Ay Cag sort Bec! (pea pret (ta) (4488
by V of ti Hot Sve Bal Here © 10 ply te Regest
Ky LAKLF 4 Loaf st Tne tothe Cuts, Pble Ability.
5 Wf me 70 Couple thy Th Heed De Ayla L Mave 1s
Mecesses 1 (tn petty Ay Sale of Pell fren Fram [DE bores mage

sp Da Shappecl toy Phensiter F BMGr Sarl bsriTe thro bapoait Bl
Adsf you Kelp Seeonel pont lL Have ala rls Lechved
als tice OF fyperer ee ph Cry sel YW) Wang Cerert! kan tlie
Tacihe madeacad pn tle BH Lr. Quvl neten doe 22 2086! pcsistat
omen! Beneril Raprecsut Didriek Teeld Bor ale. 241069" Bibby
C ne / Nas Virector Ty A tect HU Transe™ bs orm
1T-CV OMI HEI OBIT Kno tat Yo ol BE
CCTM ese Shh? BOSH af REE S80 PEEL Aa CEE OS
Jina Kilorl OF Penverebe Jacky Milley Pek We Gf bh fed Wed z
pica cle! to SH CIR FF SB La 1h fall JO Sbjecp Maen 406 heyy)

No Ate hk leantScp& Ok Decke f foch C4 Gs 4A Vila list & Tat fer

Y, td bb bain than on Im ly PE hin 3 Nelp KeS2P1eS .
pl Sppurtentlf ¢
Dy OEP |

Yul F ST Io guetlh f
| i he _

ng Lo oof.
OSES TG

Ct fbluait Lo6l bu LS4Y
Teunedi ee Colmy | K WES o

 

i.

 
Page 3 of 4

i

ieicie } Document 37. Filed on 12/01/20 in TXSD

    

LPAI

cof fegfontE gf Efeeg AUREL tet tag fan taetagtfEUfffevny ght Mima -ooss 2

ley, me 0 7AL 1 uy sof
8X94 19 O39 714 Jig W0/9 X&S a

eo LP 79
AaKbaG (prt

’ pil

. ; 1OT Wd OZOZ AON bz
= OS4 XL SVTIVG
mm: 508d XL SVXSL HLYON

}
‘eg

 

 

  

pe

£ op, x Bache? asl,

A bSOT AI Te
FLYIN POLS

QLSZS0D

<a mH Pr Ay eR AT Ra, TOC, th EAE”
Case 4:17-q

 

 

 

v-03363 Document 37 Filed on 12/01/20 in TXSD Paye 4of 4

j

‘
a!
‘

 
